Citation Nr: 0925219	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due 
to exposure to ionizing radiation or secondary to service-
connected cholangiocarcinoma (bile duct cancer).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a 
May 2004 rating decision of the Department of Veterans 
Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  
The Veteran perfected an appeal of the May 2004 rating 
determination to the Board.  In June 2006, the Veteran 
testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge.  A transcript of this hearing is associated with 
the claims folder.  

In a September 2006 decision, the Board denied service 
connection for prostate cancer and a compensable evaluation 
for service-connected cholangiocarcinoma (bile duct cancer), 
status-post resection.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2008 Order, the Court granted 
a Joint Motion for Remand by VA's Secretary and the Veteran, 
through his representative, and remanded the matter to the 
Board for action consistent with the motion.  In a December 
2008 decision, the Board denied a compensable evaluation for 
service-connected cholangiocarcinoma, but remanded the issue 
of entitlement to service connection for prostate cancer, to 
include as 
due to exposure to ionizing radiation or secondary to service 
connected cholangiocarcinoma for additional development in 
accordance with the instructions in the Joint Motion.  The 
case has now been returned to the Board for further appellate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further action on the claim is warranted even though 
such action will, regrettably, further delay an appellate 
decision on the claim.

As noted in the Board's December 2008 Remand, in the Joint 
Motion, the parties observed that a January 2004 opinion 
provided by a VA examiner and the April 2004 opinion provided 
by Dr. S.M., VA's Chief Public Health and Environmental 
Hazards Officer, did not address whether there was a 
relationship between the Veteran's service-connected bile 
duct cancer and prostate cancer.  The parties referenced Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) and noted that 
because VA undertook to provide the Veteran with an 
examination that addressed his bile duct cancer and prostate 
cancer, it had a duty to provide an adequate examination that 
addressed the relationship of the two cancers.  

Accordingly, the Board remanded the claim with the 
instruction that the Veteran 
be afforded a new examination and a medical opinion obtained 
to address the issue of whether the Veteran's prostate cancer 
metastasized from his bile duct cancer.  Additionally, with 
respect to the requested medical opinion, the Remand 
directive specifically provided that the "examiner should 
set forth the complete rationale for all opinions expressed 
and conclusions reached." 

On remand, the Veteran was afforded a VA examination in 
January 2009.  The February 2009 addendum to the report on 
the examination, however, shows the examiner failed to 
provide a rational for the opinion expressed that the 
Veteran's prostate cancer was less likely as not caused by or 
a result of cholangiocarcinoma status post resection.  
Moreover, his opinion stated that it was "less likely as 
not" but then stated, "This is a 50:50 probability."  Such 
conclusion contradicts itself.  "Less likely as not" 
indicates a less than 50 percent probability.  The term "at 
least as likely as not" indicates a 50:50 probability.  
Thus, the February 2009 opinion is deemed inadequate in this 
regard which necessitates that the opinion be returned to the 
examiner for clarification and a rationale on the opinion 
expressed. 

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  The appeal must be 
remanded for compliance with the December 2008 Board remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Return the January 2009 VA 
examination report and February 2009 
addendum along with the claims file to 
the conducting examiner, if possible, for 
the physician to clarify his statement 
and to provide a rationale for the 
opinion expressed.  

(a)  Specifically, the examiner's opinion 
that "the Veteran's prostate cancer is 
less likely as not caused 
by or a result of cholangiocarcinoma 
status post resection.  This is a 50:50 
probability" reflects two opposing 
opinions.  The examiner should clarify 
whether he believes the disorder is less 
likely as not (less than 50 percent 
probability) or at least as likely as not 
(a 50 percent or greater probability) 
caused by or related to the Veteran's 
cholangiocarcinoma.  

(b)  In addition, the examiner should 
provide an opinion as to whether the 
prostate cancer was aggravated 
(permanently worsened the underlying 
disorder beyond normal progress) by the 
cholangiocarcinoma.  If aggravation is 
shown, the examiner should quantify 
the degree of aggravation, if possible.  

(c)  The examiner must set forth the 
complete rationale for all opinions 
expressed and conclusions reached.   

(d)  If this examiner is not available, 
arrange for the Veteran's claims file, 
including the January 2009 VA examination 
report and February 2009 addendum, to be 
reviewed by another appropriate physician 
to obtain the opinions requested above. 

2.  Review the claims folder and ensure 
that the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



